
	
		I
		111th CONGRESS
		2d Session
		H. R. 4689
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Markey of
			 Massachusetts (for himself and Mr. Smith
			 of New Jersey) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To establish the Office of the National Alzheimer’s
		  Project.
	
	
		1.Short titleThis Act may be cited as the
			 National Alzheimer’s Project
			 Act.
		2.Office of the
			 National Alzheimer's Project
			(a)Establishment of
			 OfficeThere is established
			 in the Office of the Secretary of Health and Human Services the Office of the
			 National Alzheimer’s Project (referred to in this Act as the
			 Office).
			(b)Purpose of the
			 OfficeThe Office
			 shall—
				(1)accelerate the
			 development of treatments that would prevent, halt, or reverse the course of
			 Alzheimer’s;
				(2)be responsible for
			 the creation and maintenance of an integrated national plan to overcome
			 Alzheimer’s;
				(3)help to coordinate the health care and
			 treatment of citizens with Alzheimer’s;
				(4)ensure the
			 inclusion of ethnic and racial populations at higher risk for Alzheimer’s or
			 least likely to receive care, in clinical, research, and service efforts with
			 the purpose of decreasing health disparities in Alzheimer’s;
				(5)coordinate with
			 international bodies to integrate and inform the fight against Alzheimer’s
			 globally; and
				(6)provide
			 information and coordination of Alzheimer’s research and services across all
			 Federal agencies.
				(c)Director of the
			 Office
				(1)AppointmentThe
			 President shall appoint a Director of the Office.
				(2)Duties of the
			 Director
					(A)In
			 generalThe Director of the Office shall—
						(i)oversee the
			 creation and updating of the national plan described in subparagraph
			 (B);
						(ii)use discretionary
			 authority to evaluate all Federal programs around Alzheimer’s, including budget
			 requests and approvals; and
						(iii)prepare and
			 submit to the President the annual budget estimate for the Office.
						(B)National
			 planThe Director of the Office shall carry out an annual
			 assessment of the Nation’s progress in preparing for the escalating burden of
			 Alzheimer’s, including both implementation steps and recommendations for
			 priority actions based on the assessment.
					(3)Service by
			 DirectorThe Director of the Office shall serve on the advisory
			 board of the Office of Science and Technology to promote research efforts into
			 mechanisms to slow and stop the development of Alzheimer’s for those at risk of
			 developing the disease.
				(d)Advisory
			 Council
				(1)In
			 generalThere is established in the Office an Advisory Council on
			 Alzheimer’s Research and Treatment (referred to in this Act as the
			 Advisory Council).
				(2)Membership
					(A)Federal
			 membersThe Advisory Council shall be comprised of the following
			 experts:
						(i)A
			 designee of the Centers for Disease Control and Prevention.
						(ii)A
			 designee of the Administration on Aging.
						(iii)A
			 designee of the Centers for Medicare & Medicaid Services.
						(iv)A
			 designee of the Indian Health Service.
						(v)A
			 designee of the Office of the Director of the National Institutes of
			 Health.
						(vi)The
			 Surgeon General.
						(vii)A
			 designee of the National Science Foundation.
						(viii)A
			 designee of the Department of Veterans Affairs.
						(B)Non-Federal
			 membersIn addition to the members outlined in subparagraph (A),
			 the Advisory Council shall include 12 expert members from outside the Federal
			 Government, which shall include—
						(i)2
			 Alzheimer patient advocates;
						(ii)2
			 Alzheimer caregivers;
						(iii)2
			 health care providers;
						(iv)2
			 representatives of State health departments;
						(v)2
			 researchers with Alzheimer-related expertise in basic, translational, clinical,
			 or drug development science; and
						(vi)2
			 voluntary health association representatives, including a national Alzheimer’s
			 disease organization that funds research and has demonstrated experience in
			 care and patient services, and a State-based advocacy organization that
			 provides services to families and professionals, including information and
			 referral, support groups, care consultation, education, and safety
			 services.
						(3)MeetingsThe
			 Advisory Council shall meet quarterly and such meetings shall be open to the
			 public.
				(4)AdviceThe
			 Advisory Council shall advise the Director of the Office.
				(5)Annual
			 reportThe Advisory Council shall provide to the Director of the
			 Office—
					(A)recommendations
			 for information to be included in the annual report to Congress by the Office;
			 and
					(B)an annually
			 updated national plan.
					(e)Annual
			 reportThe Director of the Office shall submit to
			 Congress—
				(1)an annual report
			 that includes an evaluation of all nationally and federally funded efforts in
			 Alzheimer's research, clinical care, institutional, and home- and
			 community-based programs and their outcomes; and
				(2)an annually
			 updated national plan.
				(f)SunsetThe
			 Office shall expire on December 31, 2025.
			
